DETAILED ACTION
Status of Application
Applicant’s arguments filed on August 6, 2021 have been fully considered but they are not persuasive. The previous claim objections, 112 rejections and 102 rejections have been withdrawn in light of Applicant’s amendment. Claims 1-10 have been cancelled. Claims 11 and 12 have been added and remain pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings received on August 6, 2021 have been reviewed and are acceptable. 
Claim Objections
Claim 11 is objected to because of the following informalities: 
In line 5, “comprising” should be --comprising:--,
In line 13, “the full length” should be --a full length--, 
In line 21, “an associated” should be --the associated--, and 
In line 25, “the free ends” should be --the two free ends--.
Claim 12 is objected to because of the following informalities: 
In line 5, “comprising” should be --comprising:--,
In line 13, “the full length” should be --a full length--, 
In line 21, “an associated” should be --the associated--, and 

Claims 11 and 12 recite the limitation “an adjacent side” in line 23. Although the limitation is not necessary unclear, it does create some confusion because support for what would be considered the adjacent side is indirectly found in lines 19-21. Thus, it would be beneficial to better define the adjacent side (e.g., a side of the group of individual products that is adjacent to the top side or the bottom side of the group of individual products). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 11 and 12, the recited structural relationship between the packaging unit and the group of individual products (e.g., language such as “a plastic bag which accommodates the group of individual products”, “the one wrapper extends over the full length of three adjacent sides of the group of individual products”, “the at least one wing extends at least partially over an adjacent side of the group of individual products”)  and the recited structure of the individual products renders the claims indefinite since it is 
For the purpose of examination, the claims will be considered to be directed toward a packaging unit. See language of claim presented in rejections below. 
Claims 11 and 12 recite the limitation “wherein the one wrapper extends over the full length of three adjacent sides of the group of individual products, wherein the one wrapper runs along a top side serving for a removal of the products during regular use or a bottom side, opposite said top side, of the group of individual products” in lines 13-17. Claim 11 further recites the limitation “and also along sides of the group that are arranged on the left and right during a removal during regular use” in lines 17-18 and claim 12 further recites the limitation “and also along a front side provided for a sales presentation and a rear side, opposite said front side, of the group of individual products” in lines 17-18. 
However, it is not clear whether there is a relationship between the three adjacent sides and the top or bottom side and the left and right side (claim 11)/the front and rear side (claim 12). Accordingly, the language of the claims creates confusion and thus, renders the claim indefinite and the intended structure unclear. 
Further, the claims require the one wrapper runs along a top side “serving for a removal of the products during regular use”, or a bottom side, opposite said top side, “of the group of individual products”. Accordingly, it is not clear whether the top side and the bottom side are defined in the packaging unit or the group of individual products.  
Additionally, claim 12 requires the one wrapper runs along a front side “provided for sales presentation” and a rear side, opposite the front side, “of the group of 
For the purpose of examining claim 11, the one wrapper will be considered to be configured such that it is capable of extending over a full length of three adjacent side of the group of individual products, wherein the three adjacent sides of the group of individual products include a top side or a bottom side, a left side and a right side. 
For the purpose of examining claim 12, the one wrapper will be considered to be configured such that it is capable of extending over a full length of three adjacent side of the group of individual products, wherein the three adjacent sides of the group of individual products include a top side or a bottom side, a front side and a rear side. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kellermeier (GB 2013607 A) in view of Spivey, Sr. et al. (US 7,793,779 B2, hereinafter Spivey).
Regarding claims 11 and 12, Kellermeier teaches a packaging unit for a plurality of individual products combined into a group, wherein the individual products are capable of having one or both of a shape in which at least one side is corrugated, 
the packaging unit comprising: 
a plastic bag (4) configured to accommodate the group of individual products and
a stiffening element (3) which is provided in the plastic bag or around the plastic bag, wherein the stiffening element is manufactured from a material having a higher stiffness than the plastic bag,
wherein the stiffening element is designed as exactly one wrapper configured to partially surrounding the group of individual products, 
wherein the one wrapper is unclosed and has two free ends (8, 9),
wherein the one wrapper is configured to extend over a full length of three adjacent sides of the group of individual products, wherein the three adjacent sides of the group of individual products are capable of including a top side or a bottom side, a left side or a front side, and a right side or a rear side, 
wherein at least a first section (5) of the one wrapper, that is configured to run along the top side or the bottom side of the group of individual products, is configured to have a width which corresponds to a width of the associated top side or bottom side of the group of individual products, and 
wherein the two free ends of the one wrapper are configured to be bent over to the bottom side or the top side, opposite the at least the first section, of the group of individual products (page 1 line 92-page 2 line 70 and Fig. 1-6).
Regarding the packaging unit being for a plurality of individual products combined into a group and the individual products having one or both of a shape in 
In this case, the structure of the one wrapper disclosed by Applicant that serves to extend over a full length of three adjacent sides of the group of individual products so as to partially surround the group of individual products is met by Kellermeier. While the claimed packaging unit is intended to hold a group of individual products having one or both of a shape in which at least one side is corrugated, inclined, curved or otherwise uneven and an anisotropic structure or an anisotropic construction, the claimed shape, structure and construction of the individual products do not impart any specific or additional structure to the one wrapper that differentiates the structure of the claimed wrapper from the structure of the wrapper disclosed in the prior art by Kellermeier or that renders the wrapper disclosed in the prior art by Kellermeier incapable of extending over a full length of three adjacent sides of the group of individual products so as to partially surround the group of individual products as claimed. Thus, the wrapper disclosed by Kellermeier is structurally capable of extending over a full length of three adjacent sides of the group of individual products so as to partially surround the group of individual products as claimed. 
Kellermeier fails to teach the at least the first section of the one wrapper being provided with at least one wing, wherein the at least one wing is configured to extend at least partially over a side of the group of individual products that is adjacent to the top side or the bottom side of the group of individual products. 
Spivey teaches an analogous packaging unit for packaging a plurality of individual products combined into a group, the packaging unit comprising: a plastic bag (M) configured to accommodate the group of individual products and a stiffening element (103/105) which is provided in the plastic bag or around the plastic bag, wherein the stiffening element is manufactured from a material having a higher stiffness than the plastic bag, wherein the stiffening element is designed as exactly one wrapper configured to partially surrounding the group of individual products, wherein the one wrapper is unclosed and has two free ends (126, 128), wherein the one wrapper is configured to extend over three adjacent sides of the group of individual products, wherein the three adjacent sides of the group of individual products are capable of including a top side or a bottom side, a left side or a front side, and a right side or a rear side, wherein at least a first section (110) of the one wrapper, that is configured to run along the top side or the bottom side of the group of individual products, is configured to have a width which corresponds to a width of the associated top side or bottom side of the group of individual products, and wherein the two free ends of the one wrapper are configured to be bent over to the bottom side or the top side, opposite the at least the first section, of the group of individual products (column 2 line 54-column 6 line 64 and FIG. 4-6).
Spivey further teaches that it is known and desirable in the prior art to further provide the at least the first section of the one wrapper with at least one wing (30/50, 130/150), wherein the at least one wing is configured to extend at least partially over a side of the group of individual products that is adjacent to the top side or the bottom side of the group of individual products in order to provide useful and visible space for printing of graphics such as advertising or other information to be displayed for the consumer (column 5 lines 5-19).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Kellermeier by additionally providing the at least the first section of the one wrapper with at least one wing, wherein the at least one wing is configured to extend at least partially over a side of the group of individual products that is adjacent to the top side or the bottom side of the group of individual products, as taught by Spivey, in order to provide useful and visible space for printing of graphics such as advertising or other information to be displayed for the consumer. 
Response to Arguments
Applicant's arguments filed August 6, 2021 have been fully considered but they are not persuasive. 
Applicant’s argument that the prior art applied in the previous rejection of record fails to teach a wrapper having a wing, is not persuasive. 
The prior art applied in the previous rejection of record was not intended to teach the argued limitation as the argued limitation is a new limitation not presented in the previously examined claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ayer et al. (US 3,425,544 A). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734